 1 MARK D. SHIELDS, State Bar No. 204557
   ARMIJO & GARCIA
 2 9655 Granite Ridge Drive, Suite 450
   San Diego, California 92123
 3 Telephone: (858) 492-6500
   Facsimile: (855) 627-9849
 4 E-mail: mshields@armijogarcialaw.com

 5 Attorneys for Defendant,
   Seegrid Corporation
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

10

11 JOSHUA PONDER, an individual                         Case No. 5:20-cv-01565-JGB-SHK

12                  Plaintiff(s)
                                                        STIPULATED PROTECTIVE ORDER
13          v.

14 SEEGRID CORPORATION, a Delaware
   corporation; THE RAYMOND
15 CORPORATION, a New York corporation;
   and DOES 1 to 25
16
                 Defendant(s)
17

18 AND ALL RELATED CROSS-ACTIONS.

19

20          1.      A. PURPOSES AND LIMITATIONS
21          Discovery in this action is likely to involve production of confidential, proprietary, or
22 private information for which special protection from public disclosure and from use for any

23 purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

24 stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties

25 acknowledge that this Order does not confer blanket protections on all disclosures or responses to

26 discovery and that the protection it affords from public disclosure and use extends only to the

27 limited information or items that are entitled to confidential treatment under the applicable legal

28 principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

                                                   1
                                      STIPULATED PROTECTIVE ORDER
 1 Protective Order does not entitle them to file confidential information under seal; Civil Local Rule

 2 79-5 sets forth the procedures that must be followed and the standards that will be applied when a

 3 party seeks permission from the court to file material under seal.

 4

 5          B. GOOD CAUSE STATEMENT

 6

 7          The subject action involves allegations of defective design or manufacturing of Defendant

 8 Seegrid Corporation’s autonomous mobile robots, in particular an autonomous forklift, that

 9 allegedly malfunctioned and injured Plaintiff while in use at an Amazon warehouse As such, this

10 action is likely to involve trade secrets, design specifications, blueprints, valuable research,

11 development, commercial, financial, technical and/or proprietary information for which special

12 protection from public disclosure and from use for any purpose other than prosecution of this

13 action is warranted. Such confidential and proprietary materials and information consist of, among

14 other things, blueprints, sketches, drawings, specifications, notes, service manuals, parts lists, and

15 other information and documents that relate to the design, fabrication, labeling, modifying, and/or

16 assembly of the autonomous fork lift at issue including information implicating privacy rights of

17 third parties, information otherwise generally unavailable to the public, or which may be

18 privileged or otherwise protected from disclosure under state or federal statutes, court rules, case

19 decisions, or common law.

20

21          Accordingly, to expedite the flow of information, to facilitate the prompt resolution of

22 disputes over confidentiality of discovery materials, to adequately protect information the parties

23 are entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses

24 of such material in preparation for and in the conduct of trial, to address their handling at the end

25 of the litigation, and serve the ends of justice, a protective order for such information is justified in

26 this matter. It is the intent of the parties that information will not be designated as confidential for

27 tactical reasons and that nothing be so designated without a good faith belief that it has been

28 maintained in a confidential, non-public manner, and there is good cause why it should not be part

                                                    2
                                       STIPULATED PROTECTIVE ORDER
 1 of the public record of this case.

 2

 3 2.        DEFINITIONS

 4           2.1    Action: This pending federal lawsuit captioned Joshua Ponder v. Seegrid

 5 Corporation, Case No. 5:20-cv-01565-JGB-SHK

 6           2.2    Challenging Party: a Party or Non-Party that challenges the designation of

 7 information or items under this Order.

 8           2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is

 9 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

10 of Civil Procedure 26(c), and as specified above in the Good Cause Statement.

11           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their support

12 staff).

13           2.5    Designating Party: a Party or Non-Party that designates information or items that it

14 produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

15           2.6    Disclosure or Discovery Material: all items or information, regardless of the

16 medium or manner in which it is generated, stored, or maintained (including, among other things,

17 testimony, transcripts, and tangible things), that are produced or generated in disclosures or

18 responses to discovery in this matter.

19           2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to

20 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

21 consultant in this Action.

22           2.8    House Counsel: attorneys who are employees of a party to this Action. House

23 Counsel does not include Outside Counsel of Record or any other outside counsel.

24           2.9    Non-Party: any natural person, partnership, corporation, association, or other legal

25 entity not named as a Party to this action.

26           2.10   Outside Counsel of Record: attorneys who are not employees of a party to this

27 Action but are retained to represent or advise a party to this Action and have appeared in this

28 Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

                                                     3
                                        STIPULATED PROTECTIVE ORDER
 1 that party, and includes support staff.

 2          2.11    Party: any party to this Action, including all of its officers, directors, employees,

 3 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 4          2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 5 Material in this Action.

 6          2.13    Professional Vendors: persons or entities that provide litigation support services

 7 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

 8 organizing, storing, or retrieving data in any form or medium) and their employees and

 9 subcontractors.

10          2.14    Protected Material: any Disclosure or Discovery Material that is designated as

11 “CONFIDENTIAL.”

12          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a

13 Producing Party.

14

15          3.      SCOPE

16          The protections conferred by this Stipulation and Order cover not only Protected Material

17 (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

18 all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

19 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

20          Any use of Protected Material at trial shall be governed by the orders of the trial judge.

21 This Order does not govern the use of Protected Material at trial.

22

23          4. DURATION

24          Even after final disposition of this litigation, the confidentiality obligations imposed by this

25 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

26 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

27 and defenses in this Action, with or without prejudice; and (2) final judgment herein after the

28 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

                                                   4
                                      STIPULATED PROTECTIVE ORDER
 1 including the time limits for filing any motions or applications for extension of time pursuant to

 2 applicable law.

 3

 4          5.      DESIGNATING PROTECTED MATERIAL

 5          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

 6 or Non-Party that designates information or items for protection under this Order must take care to

 7 limit any such designation to specific material that qualifies under the appropriate standards. The

 8 Designating Party must designate for protection only those parts of material, documents, items, or

 9 oral or written communications that qualify so that other portions of the material, documents,

10 items, or communications for which protection is not warranted are not swept unjustifiably within

11 the ambit of this Order.

12          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

13 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

14 unnecessarily encumber the case development process or to impose unnecessary expenses and

15 burdens on other parties) may expose the Designating Party to sanctions.

16          If it comes to a Designating Party’s attention that information or items that it designated

17 for protection do not qualify for protection, that Designating Party must promptly notify all other

18 Parties that it is withdrawing the inapplicable designation.

19          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

20 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

21 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

22 designated before the material is disclosed or produced.

23

24          Designation in conformity with this Order requires:

25          (a) for information in documentary form (e.g., paper or electronic documents, but

26 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

27 affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to

28 each page that contains protected material. If only a portion or portions of the material on a page

                                                   5
                                      STIPULATED PROTECTIVE ORDER
 1 qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

 2 (e.g., by making appropriate markings in the margins).

 3          A Party or Non-Party that makes original documents available for inspection need not

 4 designate them for protection until after the inspecting Party has indicated which documents it

 5 would like copied and produced. During the inspection and before the designation, all of the

 6 material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

 7 Party has identified the documents it wants copied and produced, the Producing Party must

 8 determine which documents, or portions thereof, qualify for protection under this Order. Then,

 9 before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL

10 legend” to each page that contains Protected Material. If only a portion or portions of the material

11 on a page qualifies for protection, the Producing Party also must clearly identify the protected

12 portion(s) (e.g., by making appropriate markings in the margins).

13          (b) for testimony given in depositions that the Designating Party identify the Disclosure or

14 Discovery Material on the record, before the close of the deposition all protected testimony.

15          (c) for information produced in some form other than documentary and for any other

16 tangible items, that the Producing Party affix in a prominent place on the exterior of the container

17 or containers in which the information is stored the legend “CONFIDENTIAL.” If only a portion

18 or portions of the information warrants protection, the Producing Party, to the extent practicable,

19 shall identify the protected portion(s).

20          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

21 designate qualified information or items does not, standing alone, waive the Designating Party’s

22 right to secure protection under this Order for such material. Upon timely correction of a

23 designation, the Receiving Party must make reasonable efforts to assure that the material is treated

24 in accordance with the provisions of this Order.

25

26 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

27          6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

28 confidentiality at any time that is consistent with the Court’s Scheduling Order.

                                                  6
                                     STIPULATED PROTECTIVE ORDER
 1          6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

 2 process under Local Rule 37.1 et seq. 6.3 The burden of persuasion in any such challenge

 3 proceeding shall be on the Designating Party. Frivolous challenges, and those made for an

 4 improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

 5 may expose the Challenging Party to sanctions. Unless the Designating Party has waived or

 6 withdrawn the confidentiality designation, all parties shall continue to afford the material in

 7 question the level of protection to which it is entitled under the Producing Party’s designation until

 8 the Court rules on the challenge.

 9

10 7.       ACCESS TO AND USE OF PROTECTED MATERIAL

11          7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

12 produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

13 defending, or attempting to settle this Action. Such Protected Material may be disclosed only to

14 the categories of persons and under the conditions described in this Order. When the Action has

15 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

16 DISPOSITION).

17          Protected Material must be stored and maintained by a Receiving Party at a location and in

18 a secure manner that ensures that access is limited to the persons authorized under this Order.

19          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

20 by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

21 information or item designated “CONFIDENTIAL” only to:

22          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as employees

23 of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

24 for this Action;

25          (b) the officers, directors, and employees (including House Counsel) of the Receiving

26 Party to whom disclosure is reasonably necessary for this Action;

27          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

28 reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement

                                                    7
                                       STIPULATED PROTECTIVE ORDER
 1 to Be Bound” (Exhibit A);

 2          (d) the court and its personnel;

 3          (e) court reporters and their staff;

 4          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom

 5 disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and

 6 Agreement to Be Bound” (Exhibit A);

 7          (g) the author or recipient of a document containing the information or a custodian or other

 8 person who otherwise possessed or knew the information;

 9          (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action to whom

10 disclosure is reasonably necessary provided: (1) the deposing party requests that the witness sign

11 the form attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any confidential

12 information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

13 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

14 deposition testimony or exhibits to depositions that reveal Protected Material may be separately

15 bound by the court reporter and may not be disclosed to anyone except as permitted under this

16 Stipulated Protective Order; and

17          (i) any mediator or settlement officer, and their supporting personnel, mutually agreed

18 upon by any of the parties engaged in settlement discussions.

19

20          8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

21 OTHER LITIGATION

22          If a Party is served with a subpoena or a court order issued in other litigation that compels

23 disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party

24 must:

25          (a) promptly notify in writing the Designating Party. Such notification shall include a copy

26 of the subpoena or court order;

27          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

28 other litigation that some or all of the material covered by the subpoena or order is subject to this

                                                    8
                                       STIPULATED PROTECTIVE ORDER
 1 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 2          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 3 Designating Party whose Protected Material may be affected.

 4          If the Designating Party timely seeks a protective order, the Party served with the subpoena

 5 or court order shall not produce any information designated in this action as “CONFIDENTIAL”

 6 before a determination by the court from which the subpoena or order issued, unless the Party has

 7 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

 8 expense of seeking protection in that court of its confidential material and nothing in these

 9 provisions should be construed as authorizing or encouraging a Receiving Party in this Action to

10 disobey a lawful directive from another court.

11

12 9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

13 LITIGATION

14          (a) The terms of this Order are applicable to information produced by a Non-Party in this

15 Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

16 connection with this litigation is protected by the remedies and relief provided by this Order.

17 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

18 additional protections.

19          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

20 Party’s confidential information in its possession, and the Party is subject to an agreement with the

21 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

22                 (1) promptly notify in writing the Requesting Party and the Non-Party that some or

23          all of the information requested is subject to a confidentiality agreement with a Non-Party;

24                 (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

25          in this Action, the relevant discovery request(s), and a reasonably specific description of

26          the information requested; and

27                 (3) make the information requested available for inspection by the Non-Party, if

28          requested.

                                                   9
                                      STIPULATED PROTECTIVE ORDER
 1          (c) If the Non-Party fails to seek a protective order from this court within 14 days of

 2 receiving the notice and accompanying information, the Receiving Party may produce the Non-

 3 Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

 4 a protective order, the Receiving Party shall not produce any information in its possession or

 5 control that is subject to the confidentiality agreement with the Non-Party before a determination

 6 by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

 7 of seeking protection in this court of its Protected Material.

 8 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 9          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

10 Material to any person or in any circumstance not authorized under this Stipulated Protective

11 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

12 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

13 Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

14 terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

15 Agreement to Be Bound” that is attached hereto as Exhibit A.

16

17 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

18 MATERIAL

19          When a Producing Party gives notice to Receiving Parties that certain inadvertently

20 produced material is subject to a claim of privilege or other protection, the obligations of the

21 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

22 provision is not intended to modify whatever procedure may be established in an e-discovery order

23 that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

24 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

25 communication or information covered by the attorney-client privilege or work product protection,

26 the parties may incorporate their agreement in the stipulated protective order submitted to the

27 court.

28

                                                   10
                                      STIPULATED PROTECTIVE ORDER
 1 12.      MISCELLANEOUS

 2          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

 3 seek its modification by the Court in the future.

 4          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

 5 Order no Party waives any right it otherwise would have to object to disclosing or producing any

 6 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 7 Party waives any right to object on any ground to use in evidence of any of the material covered

 8 by this Protective Order.

 9          12.3    Filing Protected Material. A Party that seeks to file under seal any Protected

10 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

11 pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If a

12 Party's request to file Protected Material under seal is denied by the court, then the Receiving

13 Party may file the information in the public record unless otherwise instructed by the court.

14

15 13.      FINAL DISPOSITION

16          After the final disposition of this Action, as defined in paragraph 4, within 60 days of a

17 written request by the Designating Party, each Receiving Party must return all Protected Material

18 to the Producing Party or destroy such material. As used in this subdivision, “all Protected

19 Material” includes all copies, abstracts, compilations, summaries, and any other format

20 reproducing or capturing any of the Protected Material. Whether the Protected Material is returned

21 or destroyed, the Receiving Party must submit a written certification to the Producing Party (and,

22 if not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

23 (by category, where appropriate) all the Protected Material that was returned or destroyed and

24 (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries

25 or any other format reproducing or capturing any of the Protected Material. Notwithstanding this

26 provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

27 deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial

28 exhibits, expert reports, attorney work product, and consultant and expert work product, even if

                                                   11
                                      STIPULATED PROTECTIVE ORDER
 1 such materials contain Protected Material. Any such archival copies that contain or constitute

 2 Protected Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

 3

 4 14.     Any violation of this Order may be punished by any and all appropriate measures

 5 including, without limitation, contempt proceedings and/or monetary sanctions.

 6

 7 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

 8

 9                                                   KNYPSTRA HERMES & ZERMENO LLP
     DATED: May 6, 2021
10
                                              By:     /s/ Grant Hermes
11                                                   GRANT HERMES
                                                     Attorneys for Plaintiff, Joshua Ponder
12

13
     DATED: May 6, 2021                              ARMIJO & GARCIA
14

15                                            By:    /s/ Mark D. Shields
                                                     MARK D. SHIELDS
16                                                   Attorneys for Defendant, Seegrid Corporation
17

18
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19

20
               05/07/21
     Dated: _______________                         ________________________________________
21                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                 12
                                    STIPULATED PROTECTIVE ORDER
 1                                               EXHIBIT A

 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3

 4          I, _____________________________ [print or type full name], of _________________

 5 [print or type full address], declare under penalty of perjury that I have read in its entirety and

 6 understand the Stipulated Protective Order that was issued by the United States District Court for

 7 the Central District of California on [date] in the case of Joshua Ponder v. Seegrid Corporation,

 8 Case No. 5:20-cv-01565-JGB-SHK .I agree to comply with and to be bound by all the terms of

 9 this Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order. I

13 further agree to submit to the jurisdiction of the United States District Court for the Central

14 District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

15 even if such enforcement proceedings occur after termination of this action. I hereby appoint

16 __________________________ [print or type full name] of

17 _______________________________________ [print or type full address and telephone number]

18 as my California agent for service of process in connection with this action or any proceedings

19 related to enforcement of this Stipulated Protective Order.

20 Date: ______________________________________

21 City and State where sworn and signed: _________________________________

22

23 Printed name: _______________________________

24

25 Signature: _________________________________

26

27

28

                                                   13
                                      STIPULATED PROTECTIVE ORDER
 1                             FEDERAL COURT PROOF OF SERVICE

 2                  Ponder v. Seegrid Corporation - Case No. 5:20-cv-01565-JGB-SHK
 3                        STATE OF CALIFORNIA, COUNTY OF SAN DIEGO

 4         I, the undersigned, hereby certify that I am a citizen of the United States and over the age
   of eighteen; I work in the County of San Diego, California, in which County the within mailing
 5 took place; and I am not a party to the subject case. My business address is 9655 Granite Ridge
   Drive, Suite 450, San Diego, CA 92123.
 6
           On May 6, 2021, I served the following document(s):
 7                 1. STIPULATED PROTECTIVE ORDER
 8
            I served the documents on the following persons at the following addresses:
 9
      Bradley P. Knypstra                              Thomas St. Germain
10    Knypstra Hermes LLP                              Adelson McLean, APC
      2731 1/2 E Coast Highway                         4100 Newport Place Drive, Suite 200
11    Corona Del Mark, CA 92625                        Newport Beach, CA 92660
      E-Mail: brad@khtriallawyers.com                  E-Mail: tstgermain@adelsonmclean.com
12
      Attorneys for Plaintiff, Joshua Ponder           Attorneys for American Zurich Insurance Co.
13

14          The documents were served by the following means:
15     X I certify that the above-referenced document(s) were served electronically on the parties
     listed herein at their most recent known email address as provided above.
16
           I declare under penalty of perjury, under the laws of the United States of America and the
17 State of California, that the foregoing is true and correct.

18          Executed this day May 6, 2021, at San Diego, California.
19

20

21

22                                                               Priscilla E. Nunez

23

24

25

26

27

28

                                                  14
                                     STIPULATED PROTECTIVE ORDER
